Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant is advised that the Notice of Allowance mailed July 13, 2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims 49-62 considered unpatentable for the reasons indicated below: 

Claim Objections
Claims 49-62 are objected to because of the following informality: the claims are replete with instances of “contaminate” as a noun, which should instead read –contaminant--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49-53 and 55-61 are rejected under 35 U.S.C. § 103 as being unpatentable over Luk et al. (US 2016/0162715, hereinafter “Luk”) in view of Swager et al. (US 2015/0116093, hereinafter “Swager”).

Claim 49.  Luk teaches: A system for identifying a food product in a container in a refrigerator and determining a level of freshness, spoilage or contamination of the food product, comprising: 
a radio frequency tag inside the container or connected to the container (see, e.g., at least ¶s 23 and 24 teaching tag readers 116, which may use radio frequencies, to communicate with tags on food items; see also, e.g., ¶ 13 teaching that each food item may have an associated tag adhesively attached to a container or wrapper of the food item); 
a computing device configured to communicate with a user interface device, the computing device comprising a processor and a non-volatile, non-transitory memory (see, e.g., at least ¶s 17-18 teaching a smart refrigerator system 110 that includes processing components 122 and that can communicate with user device 150 or its own user interface 112 and display panel 114; see, e.g., ¶s 44, 88, and 96 teaching a non-volatile non-transitory memory); 
a radio frequency reader in communication with the computing device, the radio frequency reader configured to send a radio wave to the container and the radio frequency tag, and receive a signal from the radio frequency tag, when the container is in the refrigerator (see, e.g., ¶s 13 and 23 teaching the tag readers reading the various tags of the foods, which can be via radio as explained in at least ¶ 24); 
the radio frequency tag is configured to send identity information about the food product to the computing device (see, e.g., ¶ 25 teaching the tag reader reading the tag and ¶ 29 teaching the tag reader 116 reading the tag to determine the identity of the item and sending that information to the processor 122); 
the radio frequency tag is configured to receive the radio wave from the radio frequency reader to power the radio frequency tag (see, e.g., ¶ 24 teaching using radio to provide for low power communication); 
the radio frequency tag comprising a sensor portion that contacts or interacts with a stimulus when present in the container, wherein the stimulus comprising a solid compound, a liquid compound, or a gaseous compound from the food product or a contaminate in the container (see, e.g., at least ¶s 14, 26, 46, and 80 teaching determining spoilage of a food using chemical sensors 120 that measure the production of certain gases from the food product; Examiner notes that the feature of the radio frequency tag itself comprising a sensor portion that performs this analysis is further addressed below);
the radio frequency tag sending a signal to the radio frequency reader, the signal containing information about the stimulus measured by the sensor (this limitation is addressed below); 
an application stored in the non-volatile, non-transitory memory and executable by the processor to (see, e.g., at least ¶s 88 and 92 teaching non-volatile media stored and executed by the processor 604): 
identify the food product based on the identity information received from the radio frequency reader and send the identity of the food product to the user interface device (see, e.g., ¶ 25 teaching the tag reader reading the tag and ¶ 29 teaching the tag reader 116 reading the tag to determine the identity of the item and sending that information to the processor 122); 
interpret the signal to determine a level or quantity of the stimulus (see, e.g., at least ¶s 14, 26, 46, and 80 teaching determining spoilage of a food using chemical sensors 120 that measure the production of certain gases from the food product); 
determine at least one that the food product is spoiled, the food product is contaminated or a level of freshness of the food product based on whether the level or quantity of the stimulus reaches or exceeds a profile (see, e.g., ¶ 35 teaching a determination that the food has spoiled, noting that in ¶ 30 this determination may be, e.g., based on comparison of the sensed data to data corresponding to the food type in a chemical database); and 
send to the user interface device a notice that the food product is spoiled, the food product is contaminated or a level of freshness of the food product (see, e.g., at least ¶ 16 teaching the smart refrigerator system generating a notification regarding, e.g., spoiling and placing that on the refrigerator display or on a user device).  
Regarding that the feature of the radio frequency tag itself comprising a sensor portion that performs this analysis such that the radio frequency tag send[s] a signal to the radio frequency reader, the signal containing information about the stimulus measured by the sensor, Examiner notes that in Luk the sensor 118 is part of the refrigerator and is not part of the RFID tag on the container of the food.  Nevertheless, it is taught in analogous prior art that an RFID tag can measure food spoilage, such as from the level of gases released by the food (i.e., the same stimulus measured in Luk), and communicate that information to an RFID reader.  Specifically, Swager teaches such a limitation (see, e.g., ¶ 5 teaching that the RFID tag has a sensor portion where the resistivity change can alter the output of the tag and thus be read by the reader; see further ¶ 8 teaching that the stimulus can be a gas vapor such as ethylene or a mold; see additionally ¶ 49 teaching that the applicability of the invention includes the prevention of spoilage of food).  Thus, Luk teaches a smart refrigerator that manages identity and inventory of foods using RFID tags on the food and readers in the refrigerator as well as determining whether any food has spoiled via chemical sensors, and Swager teaches placing the sensor on the RFID tag itself to measure food spoilage that can be communicated to an RFID reader.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of placing the chemical senor on the RFID tag of the food container (as disclosed by Swager) to the known method and system of using a smart refrigerator to identify and track food including food spoilage (as disclosed by Luk).  One of ordinary skill in the art would have been motivated to apply the known technique of placing the chemical senor on the RFID tag of the food container because RFID technology is a low cost and portable technology for chemical sensing (see Swager ¶ 4) and thus can be used to prevent spoilage (see Swager ¶ 49).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of placing the chemical senor on the RFID tag of the food container (as disclosed by Swager) to the known method and system of using a smart refrigerator to identify and track food including food spoilage (as disclosed by Luk), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of placing the chemical senor on the RFID tag of the food container to the known method and system of using a smart refrigerator to identify and track food including food spoilage, because predictably the chemical sensor on the RFID tag itself of Swager measures the food spoilage gas just as the generic, on the refrigerator, sensor does in Luk, and thus both measure the same data and both can send that data to the computer processor of the refrigerator).  See also MPEP § 2143(I)(D).

Claim 55.  A method for identifying a food product in a container in a refrigerator and determining a level of freshness, spoilage or contamination of the food product, comprising: 
providing a radio frequency tag inside the container or connected to the container in a refrigerator (see, e.g., at least ¶s 23 and 24 teaching tag readers 116, which may use radio frequencies, to communicate with tags on food items; see also, e.g., ¶ 13 teaching that each food item may have an associated tag adhesively attached to a container or wrapper of the food item), a computing device configured to communicate with a user interface device, the computing device comprising a processor and a non-volatile, non-transitory memory (see, e.g., at least ¶s 17-18 teaching a smart refrigerator system 110 that includes processing components 122 and that can communicate with user device 150 or its own user interface 112 and display panel 114; see, e.g., ¶s 44, 88, and 96 teaching a non-volatile non-transitory memory), a radio frequency reader in communication with the computing device, the radio frequency reader configured to send a radio wave to the container and the radio frequency tag, and receive a signal from the radio frequency tag (see, e.g., ¶s 13 and 23 teaching the tag readers reading the various tags of the foods, which can be via radio as explained in at least ¶ 24), the radio frequency tag is configured to send identity information about the food product to the computing device (see, e.g., ¶ 25 teaching the tag reader reading the tag and ¶ 29 teaching the tag reader 116 reading the tag to determine the identity of the item and sending that information to the processor 122); the radio frequency tag is configured to receive the radio wave from the radio frequency reader to power the radio frequency tag  (see, e.g., ¶ 24 teaching using radio to provide for low power communication), the radio frequency tag comprising a sensor portion that contacts or interacts with a stimulus when present in the container, wherein the stimulus comprising a solid compound, a liquid compound, or a gaseous compound from the food product or a contaminate in the container (see, e.g., at least ¶s 14, 26, 46, and 80 teaching determining spoilage of a food using chemical sensors 120 that measure the production of certain gases from the food product; Examiner notes that the feature of the radio frequency tag itself comprising a sensor portion that performs this analysis is further addressed below); 
the radio frequency tag sending a signal to the radio frequency reader, the signal containing information about the stimulus measured by the sensor (this limitation is addressed below); 
the computing device identifying the food product based on the identity information  received from the radio frequency reader and sending the identity of the food product to the user interface device (see, e.g., ¶ 25 teaching the tag reader reading the tag and ¶ 29 teaching the tag reader 116 reading the tag to determine the identity of the item and sending that information to the processor 122); 
the computing device interpreting the signal to determine a level or quantity of the stimulus (see, e.g., at least ¶s 14, 26, 46, and 80 teaching determining spoilage of a food using chemical sensors 120 that measure the production of certain gases from the food product); 
the computing device determining at least one that the food product is spoiled, the food product is contaminated or a level of freshness of the food product based on whether the level or quantity of the stimulus reaches or exceeds a profile (see, e.g., ¶ 35 teaching a determination that the food has spoiled, noting that in ¶ 30 this determination may be, e.g., based on comparison of the sensed data to data corresponding to the food type in a chemical database); and 
the computing device sending to the user interface device a notice that the food product is spoiled, the food product is contaminated or a level of freshness of the food product (see, e.g., at least ¶ 16 teaching the smart refrigerator system generating a notification regarding, e.g., spoiling and placing that on the refrigerator display or on a user device).  
Regarding that the feature of the radio frequency tag itself comprising a sensor portion that performs this analysis such that the radio frequency tag send[s] a signal to the radio frequency reader, the signal containing information about the stimulus measured by the sensor, Examiner notes that in Luk the sensor 118 is part of the refrigerator and is not part of the RFID tag on the container of the food.  Nevertheless, it is taught in analogous prior art that an RFID tag can measure food spoilage, such as from the level of gases released by the food (i.e., the same stimulus measured in Luk), and communicate that information to an RFID reader.  Specifically, Swager teaches such a limitation (see, e.g., ¶ 5 teaching that the RFID tag has a sensor portion where the resistivity change can alter the output of the tag and thus be read by the reader; see further ¶ 8 teaching that the stimulus can be a gas vapor such as ethylene or a mold; see additionally ¶ 49 teaching that the applicability of the invention includes the prevention of spoilage of food).  Thus, Luk teaches a smart refrigerator that manages identity and inventory of foods using RFID tags on the food and readers in the refrigerator as well as determining whether any food has spoiled via chemical sensors, and Swager teaches placing the sensor on the RFID tag itself to measure food spoilage that can be communicated to an RFID reader.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of placing the chemical senor on the RFID tag of the food container (as disclosed by Swager) to the known method and system of using a smart refrigerator to identify and track food including food spoilage (as disclosed by Luk).  One of ordinary skill in the art would have been motivated to apply the known technique of placing the chemical senor on the RFID tag of the food container because RFID technology is a low cost and portable technology for chemical sensing (see Swager ¶ 4) and thus can be used to prevent spoilage (see Swager ¶ 49).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of placing the chemical senor on the RFID tag of the food container (as disclosed by Swager) to the known method and system of using a smart refrigerator to identify and track food including food spoilage (as disclosed by Luk), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of placing the chemical senor on the RFID tag of the food container to the known method and system of using a smart refrigerator to identify and track food including food spoilage, because predictably the chemical sensor on the RFID tag itself of Swager measures the food spoilage gas just as the generic, on the refrigerator, sensor does in Luk, and thus both measure the same data and both can send that data to the computer processor of the refrigerator).  See also MPEP § 2143(I)(D).

Claims 50 and 56.  The combination of Luk and Swager teach the limitations of Claim 49.  Luk further teaches: The system of claim 49, wherein the radio frequency tag comprises a radio frequency identification tag, an NFC tag, or a radio frequency tag configured to use a Bluetooth protocol and the radio frequency reader and the computing device are configured to read and interpret the signal containing information about the stimulus measured by the sensor from the radio frequency identification tag, the NFC tag or the tag using a Bluetooth protocol (see, e.g., at least ¶s 18 and 31 teaching the user device 150 and the smart refrigerator 110 communicating via Bluetooth and ¶s 21 and 24 teaching tag readers 116 utilizing NFC OR RFID or Bluetooth to communicate).   

Claims 51 and 58.  The combination of Luk and Swager teach the limitations of Claim 49.  Swager further teaches: The system of claim 49, wherein the stimulus comprises one of an analyte, a mold, an ethylene, an alkene, an alkyne, an acid, a ketone, an ester, an aldehyde, an alcohol, an ether, a thiol, an ammonia, mono-nitrogen oxide or an amine (see, e.g., at least ¶ 8 teaching that the stimulus can include ethylene, a mold, an alkene, an alkyne, an acid, a ketone, an ester, an aldehyde, an alcohol, an ether, a thiol, ammonia, mono-nitrogen dioxide, or an amine).  

Claims 52 and 57.  The combination of Luk and Swager teach the limitations of Claim 49.  Luk further teaches: The system of claim 49, wherein the user interface device comprises at least one of a smart speaker, a smartphone, a handheld device, a client device, a tablet, a beacon or a display to display information (see, e.g., at least ¶s 42 and 48 teaching the use of a smartphone or mobile device as the user interface device 150 that communicates with the smart refrigerator).  

Claims 53 and 61.  The combination of Luk and Swager teach the limitations of Claim 49.  Luk further teaches: The system of claim 49, wherein the application further comprising transmitting an order request or placing an item into a virtual shopping basket to order the food product (see, e.g., ¶ 74 teaching that the smart refrigerator provides the option to buy food items that the user does not have from merchant server 390).  

Claim 59.  The combination of Luk and Swager teach the limitations of Claim 55.  Luk further teaches: The method of claim 55, wherein the stimulus is from the food product (see, e.g., at least ¶s 14, 26, 46, and 80 teaching determining spoilage of a food using chemical sensors that measure the production of certain gases from the food product).  

Claim 60.  The combination of Luk and Swager teach the limitations of Claim 55.  Luk further teaches: The method of claim 55, wherein the stimulus is from the contaminate in the container (see, e.g., at least ¶s 14, 26, 30, 46, and 80 teaching determining spoilage of a food using chemical sensors inside the refrigerator/container).  

Claims 54 and 62 are rejected under 35 U.S.C. § 103 as being unpatentable over Luk in view of Swager and further in view of Cummins et al. (US 2016/0140526, hereinafter “Cummins”).

Claims 54 and 62.  The combination of Luk and Swager teach the limitations of Claims 53 and 61.  Luk further teaches: The system of claim 53, wherein the application further including 
an identifier for a user (see, e.g., ¶ 54 teaching providing a user identifier 354 that can include login and password as well as banking information and financial information); 
receiving an order request (see, e.g., ¶s 73 and 83 teaching providing the option to the user to use the smart refrigerator and/or user device to buy needed food items); 
generating an order to purchase the food product the user identified by the identifier in the received request (see, e.g., ¶s 73 and 83 teaching providing the option to the user to use the smart refrigerator and/or user device to buy needed food items); 
providing the food product to fulfil the order to complete the purchase, wherein the food product is ordered (see, e.g., ¶s 73 and 83 teaching providing the option to the user to use the smart refrigerator and/or user device to buy needed food items); and
Neither reference expressly teaches, however, Cummins teaches:  
transmitting a confirmation for the order to the user interface device (see Cummins ¶ 202 teaching that when the merchant confirms the order, the order confirmation is sent to the smart appliance; see further, e.g., at least ¶ 145 teaching that the smart appliance is a smart refrigerator that can generate shopping lists and place orders).  
While Luk teaches placing orders of particular items for the user, Luk fails to expressly teach transmitting a confirmation for the order to the user interface device.  Nevertheless, Luk teaches a notification module that notifies the user of all kinds of information including the option to buy the food that is running out (see, e.g., ¶s 83-84).  And, as stated above, Cummins teaches transmitting a confirmation for an order placed at a smart refrigerator to the user interface device.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing an order confirmation to the user interface (as disclosed by Cummins) to the known method and system of using a smart refrigerator to identify and track food including food spoilage as well as to order new food (as disclosed by Luk and Swager).  One of ordinary skill in the art would have been motivated to apply the known technique of providing an order confirmation to the user interface because this would notify the user/purchaser that the merchant itself has received the order (see Cummins ¶ 202).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing an order confirmation to the user interface (as disclosed by Cummins) to the known method and system of using a smart refrigerator to identify and track food including food spoilage as well as to order new food (as disclosed by Luk and Swager), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing an order confirmation to the user interface to the known method and system of using a smart refrigerator to identify and track food including food spoilage as well as to order new food, because predictably the order confirmation message of Cummins can be displayed on the user device or refrigerator interface of Luk in the same way as the other notifications of Luk).  See also MPEP § 2143(I)(D).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627